                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

UNITED STATES OF AMERICA,              |
                                       |
       Plaintiff,                      |
                                       |
v.                                     | Case No. 1:18-CR-10037-STA
                                       |
KENNETH LEWIS,                         |
                                       |
       Defendant.                      |


     ORDER ON MOTION TO CONTINUE SENTENCING HEARING AND
                    NOTICE OF RESETTING


          Upon motion of the defendant, Kenneth Lewis, to continue his sentencing

hearing scheduled for August 6, 2019, without objection from the Government and

for good cause shown, IT IS HEREBY ORDERED that the defendant’s sentencing

hearing is continued to Tuesday, September 10, 2019 at 2:15p.m.




                                  s/S. Thomas Anderson
                                  S. Thomas Anderson
                                  U.S. District Court Judge

                                  8/2/2019
                                  DATE
